Citation Nr: 0217393	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected survivors' 
pension benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who had recognized 
guerilla service from October 1943 to May 1945, and served 
with the regular Philippine Army from May 1945 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 decision of 
the Manila, Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's certified active service included service with 
the recognized guerillas from October 1943 to May 1945, and 
with the regular Philippine Army from May 1945 to February 
1946.


CONCLUSION OF LAW

The veteran's service does not meet legal service 
requirements for basic eligibility for VA survivors' pension 
benefits.  38 U.S.C.A. §§ 101, 107, 1521, 1541, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
abstracts of the veteran's service, ARPERCEN certification, 
and lay statements from the veteran's friends and family.  
The appellant was notified of the applicable laws and 
regulations.  The rating decision, the statement of the 
case, and the supplemental statement of the case have 
informed her what she needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  In June 
1998 correspondence, the appellant was informed what type of 
service was required by law for basic eligibility for the 
benefit sought.  She was notified of the enactment of the 
VCAA in April 2002 correspondence.  A supplemental statement 
of the case in June 2002 advised her that the veteran's 
service was not qualifying for the benefit sought.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the appellant to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ARPERCEN has certified, that the veteran had recognized 
guerilla service from October 1943 to May 1945, and with the 
regular Philippine Army from May 1945 to February 1946.  The 
appellant does not dispute this; it corroborates her own 
allegations of service.

Survivors' death pension under 38 U.S.C.A. § 1541 is payable 
to surviving dependents of veterans who met certain service 
requirements.  38 U.S.C.A. §§ 1521(j), 1541(a).  Service 
before July 1, 1946, in the organized military forces of the 
Commonwealth of the Philippines, including in recognized 
guerilla forces, while those forces were in the service of 
the Armed Forces of the United States is not qualifying 
active service for benefits under Chapter 15 of Title 38, 
United States Code, pertaining to nonservice connected 
pension benefits.  The law specifically provides that such 
service is deemed qualifying only for purposes of Chapters 
11 and (parts of) 13 of Title 38.  38 U.S.C.A. § 107.  
Survivors' pension benefits are under provided under Chapter 
15 of Title 38.
Since the veteran did not have qualifying service for the 
benefit sought, the appellant, his widow, has no legal 
entitlement to VA survivors' pension benefits.  The law 
controls the disposition of this claim.  Accordingly, it 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA survivors' pension benefits is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

